
	

114 HR 233 : Tenant Income Verification Relief Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 233
		IN THE SENATE OF THE UNITED STATES
		March 24, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To allow reviews of certain families’ incomes every 3 years for purposes of determining eligibility
			 for certain Federal assisted housing programs.
	
	
 1.Short titleThis Act may be cited as the Tenant Income Verification Relief Act of 2015. 2.Reviews of family incomes (a)In generalThe second sentence of paragraph (1) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(1)) is amended by inserting before the period at the end the following: ; except that, in the case of any family with a fixed income, as defined by the Secretary, after the initial review of the family’s income, the public housing agency or owner shall not be required to conduct a review of the family’s income for any year for which such family certifies, in accordance with such requirements as the Secretary shall establish, which shall include policies to adjust for inflation-based income changes, that 90 percent or more of the income of the family consists of fixed income, and that the sources of such income have not changed since the previous year, except that the public housing agency or owner shall conduct a review of each such family’s income not less than once every 3 years.
 (b)Housing choice voucher programSubparagraph (A) of section 8(o)(5) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(5)(A)) is amended by striking not less than annually and inserting as required by section 3(a)(1) of this Act.
			
	Passed the House of Representatives March 23, 2015.Karen L. Haas,Clerk
